Citation Nr: 1144528	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  07-29 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, an anxiety disorder, and an adjustment disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to September 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In August 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

In December 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC. for further development.  The appeal must again be remanded to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

The RO/AMC last reviewed the evidence pertinent to the Veteran's claim in June 2011, as noted in a supplemental statement of the case issued that month.  In July 2011, the RO received from the Veteran VA treatment records, dated that month, that are pertinent to his claim.  With that submission of  evidence, he included a writing in which he stated "Veteran wishes to have case sent to back to the Regional Office for review.  Additional Evidence Included."  

If evidence pertinent to a claim is submitted after the RO last reviews the claim, the Board must remand the matter to the RO for consideration of that evidence in the first instance unless the Veteran waives his right to that review.  See 38 C.F.R. § 20.1304(c) (2011).  Here, the Veteran has submitted evidence pertinent to his claim, specifically a psychiatric progress note, that is dated after the last supplemental statement of the case was issued, and he expressly asked that the evidence be reviewed by the RO.  Hence, the Board must remand the matter for such review.  

On remand, any pertinent VA treatment records dated later than June 2011 must be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records dated later than June 2011, that are pertinent to the Veteran's claim on appeal, and associate such records with the claims file.  

2.  Then, readjudicate the claim on appeal with consideration of evidence submitted or dated after June 2011.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


